DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 03/01/2021. The amendments filed on 03/01/2021 have been entered. Accordingly Claims 1-2,6,9,11-14,17,19-20 and 23-43 are pending. Claims 3-4, 7-8, 10 and 18 are cancelled, Claims 26-43 are new. The previous rejections of claims 1-2,6,9,11-14,17,19-20 and 23-25 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/01/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  step (iv) limitation “the data-process determining…” should be “the data-processor determining…”.  Appropriate correction is required.
Claims 32-33 are objected to because of the following informalities:  limitation “wherein the or each of the one or more…” is grammatically awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-2,6,9,11-14,17,19-20 and 23-43  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2, limitation “a bladder-related event data collection facility…”, the term “facility” is unclear. It is unclear if this is refereeing to a physical storage facility that houses the bladder data or a computer based storage unit.
Further with regards to claims 1 and 2, steps (v) and (vii) are unclear how the steps differ from each other as well as from step (ii). It is unclear if additional information is obtained in each of the three steps or similar data information or if the processing of the data is supposed to have a variation. The current state of the steps read as a re-wording of the same data steps for the bladder data. Steps (vi) and (viii) are also unclear the differences between them.
Lastly, with regards to claims 1 and 2, the recited limitations of the bladder monitor starting in line 4 and the second recitations starting in 53 are unclear how the ultrasound transducer differs and whether there are differences in the acquisition of the data.
Claim 6 is dependent on canceled claim 3.For purpose of Examination Claim 6 will be considered dependent on Claim 1.
Claim 17 is dependent on canceled claim 3.For purpose of Examination Claim 17 will be considered dependent on Claim 1.
Claim 24 is dependent on canceled claim 3.For purpose of Examination Claim 24 will be considered dependent on Claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14, 19, 20, 23-24, 26-27, 32-35 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et. al. (20130023786, January 24, 2013)(hereinafter, “Mani”), Companion (US 20110004123, January 6, 2011), (hereinafter, “Companion”) and Roe (US 20030084906, May 8, 2003) (Hereinafter, “Roe”).
Regarding Claim 1, A computer-implemented method of estimating a bladder status, via a computer system comprising (“…a sensing apparatus and a method for predicting urination. Particularly, but not exclusively, the invention relates to predicting when urination will occur and providing an alert based on the prediction.” [0001]; “…a computer program which, when executed by a processor, causes the processor to perform the method.” [0023]) comprising: 
a data-processor (“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1. However, as an alternative, the control unit 150 may be partly comprised in a separate, external unit 160. This is shown in 
a bladder monitor configured to acquire real-time bladder data from a bladder, wherein the bladder data is raw and/or processed data derived from echoed attenuation signals from the bladder detected and/or recorded via one or more ultrasound transducers (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033];“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1.[0038]; “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049].);
a bladder-related event data collection facility configured to manually and/or automatically collect bladder-related event data, wherein the bladder-related event data is selected from the group consisting from the group consisting of a timing of food consumption, a timing of drink consumption, an extent of food consumption, an extent of drink consumption, a timing of a bladder voiding event, a volume of a bladder voiding event, a timing of an urge to urinate or any combination thereof (Fig. 1, “A control unit 150 is electrically coupled to a major face of the transducer array 120, for example to the opposite face of the transducer array 120 to the acoustic lenses 130. This is exemplified in FIG. 1, in which the control unit 150 is electrically coupled to a major face of each of the nine piezoelectric crystals 120. The operation of the control unit 150 for predicting a release of urine”, [0036], “…the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153.” [0050];Examiner notes a “timing of urge to urinate” is considered timing of a need to release urine, thus, Mani meets the claim limitations);
data storage for storing time-stamped real-time bladder data, time-stamped bladder-related event data, and status-mapping data (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken...The data is stored in the memory 153b of the microcontroller 153, although it will be appreciated that alternative storage means are equally possible.” [0049]);
wherein the data-processor is in wired and/or wireless communication with the bladder monitor, the bladder-related event data collection facility, and the data storage (“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1. However, as an alternative, the control unit 150 may be partly comprised in a separate, external unit 160. This is shown in FIG. 2. For example, the microcontroller 153, processing unit 153a and memory 153b may be provided in an external handheld device 160 such as a mobile telephone, smart telephone, laptop computer or Personal Digital Assistant (PDA). If the microcontroller 153 is provided in the external unit 160, it is configured to communicate with the remaining elements of the control unit 150, such as the driving and receiving circuitry 151, 152, via a wireless communication link between the external unit 160 and the sensing unit 110. The communication link can be implemented using Bluetooth and is facilitated by providing each of the external unit 160 and the sensing unit 110 with a suitable Bluetooth transceiver.” [0038-0039]); 
wherein the method comprises: (i) the data-processor receiving status-mapping data from the data storage; (ii) the data-processor receiving real-time bladder data from the bladder monitor; (iii) the data-processor generating a real-time bladder status, based on the real-time bladder data (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]);
the data-processor determining whether the bladder status satisfies one or more predetermined pre-void trigger criteria and: a. if so, triggering a pre-void alert event producing a unique output signal to enable action to be taken prior to voiding; or b. if not, repeating steps (ii) to (iv); 4814-3641-2506.3 Page4of12 065493-000008US00 wherein the pre-void alert event comprises the data processor producing a unique output signal (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]; “The sensing apparatus 100 further comprises an alarm unit 180 which is electrically coupled to the control unit 150 and configured to output an alarm warning the user or carer that the predicted urine release time is approaching. A suitable activation time for the warning alarm could be five minutes prior to the predicted urine release time. The alarm unit 180 may, for example, comprise a loudspeaker 181 and/or light 182 configured to respectively output an audible or visible alarm to warn to the user or carer that a release of urine is expected.” [0052]; “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]);
wherein the method further comprises producing and/or refining status-mapping data, via the computer system by (“…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050]; The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]):
(v) the data-processor receiving real-time bladder data from the bladder monitor; (vi) storing the real-time bladder data in the data storage with an associated time-stamp indicative of when the data was obtained (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]);
(vii) the data-processor receiving bladder-related event data from the bladder monitor itself or an external device; (viii) storing the bladder-related event data in the data storage with an associated time-stamp indicative of when the data was obtained (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]); 
(ix) identifying any relationships between time-stamped real-time bladder data and time-stamped bladder-related event data; and, where a relationship is identified, on the basis of said relationship correlating the real-time bladder data with a bladder status (“The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]); 
 (x) and producing and/or refining status-mapping data based on any correlations between bladder data and bladder status; wherein: the status-mapping data comprises generic status-mapping data tailored to a particular person’s attributes; the status-mapping data comprises refined or customized status-mapping data derived through machine learning and the status-mapping data is particular to the particular person and encodes a  person-specific predictive model by which mapping of real-time bladder data to a bladder status is facilitated (“The sensing apparatus 100 further comprises an alarm unit 180 which is electrically coupled to the control unit 150 and configured to output an alarm warning the user or carer that the predicted urine release time is approaching. A suitable activation time for the warning alarm could be five minutes prior to the predicted urine release time. The alarm unit 180 may, for example, comprise a loudspeaker 181 and/or light 182 configured to respectively output an audible or visible alarm to warn to the user or carer that a release of urine is expected.” [0052]; “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]);4814-3641-2506.3 Page6of12 065493-000008US00 
generating the real-time bladder status comprises the data processor correlating the real-time bladder data, with a bladder status through operating upon the bladder data or part thereof with the status-mapping data (“The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050]).
the bladder monitor comprises one or more ultrasound transducers and is configured to acquire real-time bladder data from the one or more ultrasound transducers and wherein the each or one or more ultrasound transducers is configured to transmit ultrasound waves and to detect echoed attenuation signals from the bladder (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033];“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1.[0038]; “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049].).
The system in Mani discloses time of urge, but is silent in explicitly disclosing “pre-void”.
Companion in the same field of endeavor for monitoring bladder distention for urinary incontinence, teaches: “Processor 30 tracks the returns from transducers 12 and sensor/receiver 16 in order to monitor bladder distention. When the returns are indicative of a "filled" bladder that must be voided, processor 30 issues a signal to an output controller 60 where one or more alarms are generated and/or the signal is communicated/transmitted to one or more remote locations via a hardwire or wireless transmission scheme. The alarm(s) can be visual, audible, tactile, etc., for discernment by the patient and/or caregiver.” [0052]
Roe teaches a monitoring method of the bladder for urinary incontinence to identify thresholds of occurrence of continence training based on the volume fullness of the bladder. Fig. 2 in Roe depicts objective measurements to indicate the physical state of the bladder volume [0018], see reproduced figure below. 

    PNG
    media_image1.png
    382
    521
    media_image1.png
    Greyscale

Since Mani provides a continuous monitoring system, comprehensive bladder volume information will allow multi-threshold computation to be obtained and adjusted over time, accounting for the patient’s present functional state. The alarm system units in both Mani and Roe can receive the indication signals either hardwire or wirelessly (Mani, [0039] and [0052] and Roe, [0052]), thus modifying the alarm system in Mani to a multi-alarm pre-void system is within the capabilities of the existing structure. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alarm system in Mani with the multi-alarm system taught in Companion utilizing the method from Roe to setup appropriate alarm thresholds based on the bladder information, to provide an encompassing system that is, “…self-adapting to the typical behavior pattern of the bladder filling function of the individual patient. (Roe [0061]). 
Regarding Claim 2, Mani teaches: A  pre-void alert, wherein the pre-void alert system is a computer system (“…a sensing apparatus and a method for predicting urination. Particularly, but not exclusively, the invention relates to predicting when urination will occur and providing an alert based on the prediction.” [0001]; “…a computer program which, when executed by a processor, causes the processor to perform the method.” [0023]; “The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released.” [0050]);
a data-processor (“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1. However, as an alternative, the control unit 150 may be partly comprised in a separate, external unit 160. This is shown in FIG. 2. For example, the microcontroller 153, processing unit 153a and memory 153b may be provided in an external handheld device 160 such as a mobile telephone, smart telephone, laptop computer or Personal Digital Assistant (PDA). If the microcontroller 153 is provided in the external unit 160, it is configured to communicate with the remaining elements of the control unit 150, such as the driving and receiving circuitry 151, 152, via a wireless communication link between the external unit 160 and the sensing unit 110. The communication link can be implemented using Bluetooth and is facilitated by providing each of the external unit 160 and the sensing unit 110 with a suitable Bluetooth transceiver.” [0038-0039]), 
a bladder monitor configured to acquire real-time bladder data from a bladder, wherein the bladder data is raw and/or processed data derived from echoed attenuation signals from the bladder detected and/or recorded via one or more ultrasound transducers (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033];“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1.[0038]; “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049].);
a bladder-related event data collection facility configured to manually and/or automatically collect bladder-related event data, wherein the bladder-related event data is selected from the group consisting from the group consisting of a timing of food consumption, a timing of drink consumption, an extent of food consumption, an extent of drink consumption, a timing of a bladder voiding event, a volume of a bladder voiding event, a timing of an urge to urinate or any combination thereof (Fig. 1, “A control unit 150 is electrically coupled to a major face of the transducer array 120, for example to the opposite face of the transducer array 120 to the acoustic lenses 130. This is exemplified in FIG. 1, in which the control unit 150 is electrically coupled to a major face of each of the nine piezoelectric crystals 120. The operation of the control unit 150 for predicting a release of urine”, [0036], “…the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153.” [0050];Examiner notes a “timing of urge to urinate” is considered timing of a need to release urine, thus, Mani meets the claim limitations);
data storage for storing time-stamped real-time bladder data, time-stamped bladder-related event data, and status-mapping data (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken...The data is stored in the memory 153b of the microcontroller 153, although it will be appreciated that alternative storage means are equally possible.” [0049]);
wherein the data-processor is in wired and/or wireless communication with the bladder monitor, the bladder-related event data collection facility, and the data storage (“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1. However, as an alternative, the control unit 150 may be partly comprised in a separate, external unit 160. This is shown in FIG. 2. For example, the microcontroller 153, processing unit 153a and memory 153b may be provided in an external handheld device 160 such as a mobile telephone, smart telephone, laptop computer or Personal Digital Assistant (PDA). If the microcontroller 153 is provided in the external unit 160, it is configured to communicate with the remaining elements of the control unit 150, such as the driving and receiving circuitry 151, 152, via a wireless communication link between the external unit 160 and the sensing unit 110. The communication link can be implemented using Bluetooth and is facilitated by providing each of the external unit 160 and the sensing unit 110 with a suitable Bluetooth transceiver.” [0038-0039]); 
wherein: the data-processor is operable: (i) to receive status-mapping data from the data storage, (ii) to receive real-time bladder data from the bladder monitor; (iii) to generate a real-time bladder status, based on the real-time bladder data (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]);
(iv) to determine whether the bladder status satisfies one or more predetermined pre-void trigger criteria and: a. if so, triggering a pre-void alert event producing a unique output signal to enable action to be taken prior to voiding; or b. if not, repeating steps (ii) to (iv) (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]; “The sensing apparatus 100 further comprises an alarm unit 180 which is electrically coupled to the control unit 150 and configured to output an alarm warning the user or carer that the predicted urine release time is approaching. A suitable activation time for the warning alarm could be five minutes prior to the predicted urine release time. The alarm unit 180 may, for example, comprise a loudspeaker 181 and/or light 182 configured to respectively output an audible or visible alarm to warn to the user or carer that a release of urine is expected.” [0052]; “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]);
wherein the computer system is further operable to produce and/or refine status-mapping data by (“…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050]; The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]):
(v) the data-processor receiving real-time bladder data from the bladder monitor; (vi) storing the real-time bladder data in the data storage with an associated time-stamp indicative of when the data was obtained (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]);
(vii) the data-processor receiving bladder-related event data from the bladder monitor itself or an external device; (viii) storing the bladder-related event data in the data storage with an associated time-stamp indicative of when the data was obtained (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]); 
(ix) identifying any relationships between time-stamped real-time bladder data and time-stamped bladder-related event data; and, where a relationship is identified, on the basis of said relationship correlating the real-time bladder data with a bladder status (“The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]); 
 (x) and producing and/or refining status-mapping data based on any correlations between bladder data and bladder status; wherein: the status-mapping data comprises generic status-mapping data tailored to a particular person’s attributes; the status-mapping data comprises refined or customized status-mapping data derived through machine learning and the status-mapping data is particular to the particular person and encodes a  person-specific predictive model by which mapping of real-time bladder data to a bladder status is facilitated (“The sensing apparatus 100 further comprises an alarm unit 180 which is electrically coupled to the control unit 150 and configured to output an alarm warning the user or carer that the predicted urine release time is approaching. A suitable activation time for the warning alarm could be five minutes prior to the predicted urine release time. The alarm unit 180 may, for example, comprise a loudspeaker 181 and/or light 182 configured to respectively output an audible or visible alarm to warn to the user or carer that a release of urine is expected.” [0052]; “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]);4814-3641-2506.3 Page6of12 065493-000008US00 
the data processor generates the real-time bladder status by correlation of the real-time bladder data, with a bladder status through operating upon the bladder data or part thereof with the status-mapping data (“The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050]).
the bladder monitor comprises one or more ultrasound transducers and is configured to acquire real-time bladder data from the one or more ultrasound transducers and wherein the each or one or more ultrasound transducers is configured to transmit ultrasound waves and to detect echoed attenuation signals from the bladder (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033];“The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110….The control unit 150 may be comprised completely in the sensing unit 110 as shown in FIG. 1.[0038]; “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049].).
The system in Mani discloses time of urge, but is silent in explicitly disclosing “pre-void”.
Companion in the same field of endeavor for monitoring bladder distention for urinary incontinence, teaches: “Processor 30 tracks the returns from transducers 12 and sensor/receiver 16 in order to monitor bladder distention. When the returns are indicative of a "filled" bladder that must be voided, processor 30 issues a signal to an output controller 60 where one or more alarms are generated and/or the signal is communicated/transmitted to one or more remote locations via a hardwire or wireless transmission scheme. The alarm(s) can be visual, audible, tactile, etc., for discernment by the patient and/or caregiver.” [0052]
Roe teaches a monitoring method of the bladder for urinary incontinence to identify thresholds of occurrence of continence training based on the volume fullness of the bladder. Fig. 2 in Roe depicts objective measurements to indicate the physical state of the bladder volume [0018], see reproduced figure below. 

    PNG
    media_image1.png
    382
    521
    media_image1.png
    Greyscale

Since Mani provides a continuous monitoring system, comprehensive bladder volume information will allow multi-threshold computation to be obtained and adjusted over time, accounting for the patient’s present functional state. The alarm system units in both Mani and Roe can receive the indication signals either hardwire or wirelessly (Mani, [0039] and [0052] and Roe, [0052]), thus modifying the alarm system in Mani to a multi-alarm pre-void system is within the capabilities of the existing structure. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alarm system in Mani with the multi-alarm system taught in Companion utilizing the method from Roe to setup appropriate alarm thresholds based on the bladder information, to provide an encompassing system that is, “…self-adapting to the typical behavior pattern of the bladder filling function of the individual patient. (Roe [0061]). 
Regarding Claim 11, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: wherein the ultrasound transducers are non-imaging (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033]; “Referring to FIG. 4, the control unit 150 comprises electronic driving circuitry 151 and receiving circuitry 152 connected to apply and receive electrical signals at each crystal 120 via a pair of electrodes.” [0037]).
Regarding Claim 14 the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani does not teach: wherein two or more echoed attenuation signals corresponding to two or more reflecting interfaces associated with a bladder are used to determine a bladder status (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049]. Examiner notes the front and rear bladder walls are being considered “…two or more reflecting interfaces associated with a bladder…, to meet the claim limitation.).  
Regarding Claim 19, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: A non-transitory computer-readable recording medium comprising software code executable to cause a computer to perform the computer-implemented method of estimating a bladder status of claim 1, when the software code is executed on a computer (“…a computer program which, when executed by a processor, causes the processor to perform the method.” [0023]; “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware” [0066]).
Regarding Claim 20, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: A wearable bladder monitor, the bladder monitor comprising: a housing with a front face and a concave rear face (“The sensing apparatus 100 comprises a sensing unit 110 which can be positioned over the bladder of a human body. For example, the sensing unit 110 can be integrated into or fixed to underwear, a diaper 300 or another suitable item of clothing so as to be held against the skin at a position which overlaps the bladder. This is shown in FIG. 2. Alternatively, the sensing unit 110 can be provided with a belt for attaching around the waist. It will be appreciated that other suitable means of attachment are equally possible.” [0032]);  
at least one sensor exposed at the rear face of the housing and operable to receive real- time bladder data (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033]); 
and a wired or wireless interface or connection for conveying the real-time bladder data to a data-processor in the system of claim 2 (“Referring to FIG. 4, the control unit 150 comprises electronic driving circuitry 151 and receiving circuitry 152 connected to apply and receive electrical signals at each crystal 120 via a pair of electrodes…The control unit 150 further comprises a microcontroller 153, which includes a processing unit 153a and a memory 153b. The microcontroller 153, receiving circuitry 152 and driving circuitry 151 may all be powered by a battery unit 154 which is preferably a compact re-chargeable battery 154 in the sensing unit 110.” [0037-0038]).
Regarding Claim 23, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: wherein receiving real-time bladder data from the bladder monitor comprises acquiring bladder data from two or more ultrasound transducers associated with the bladder monitor (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033]).
Regarding Claim 24, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: wherein the bladder monitor is worn by a patient, outside of the patient's body monitor (“The sensing apparatus 100 comprises a sensing unit 110 which can be positioned over the bladder of a human body. For example, the sensing unit 110 can be integrated into or fixed to underwear, a diaper 300 or another suitable item of clothing so as to be held against the skin at a position which overlaps the bladder. This is shown in FIG. 2. Alternatively, the sensing unit 110 can be provided with a belt for attaching around the waist. It will be appreciated that other suitable means of attachment are equally possible.” [0032]), 
and configured to acquire real-time bladder data from the bladder of the patient, and a pre-void alert event is triggered before the patient is likely to void (“Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate. The data is stored in the memory 153b of the microcontroller 153…Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0049-0050]; “The sensing apparatus 100 further comprises an alarm unit 180 which is electrically coupled to the control unit 150 and configured to output an alarm warning the user or carer that the predicted urine release time is approaching. A suitable activation time for the warning alarm could be five minutes prior to the predicted urine release time. The alarm unit 180 may, for example, comprise a loudspeaker 181 and/or light 182 configured to respectively output an audible or visible alarm to warn to the user or carer that a release of urine is expected.” [0052]; “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]). 
Regarding Claim 26, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
With regards to limitation: further comprising repeating (v) to (x) to further refine the status-mapping data to increase the accuracy of correlations between bladder data and bladder status, Mani teaches: “…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050; “…the control unit 150 is configured to compare the actual urine release time detected by the urine sensor 190 with the predicted urine release time output by the microcontroller 153. The difference between the predicted urine release time and the actual detected urine release time is used to adjust the prediction parameters in order to increase the accuracy of future predictions. This adjustment can occur each time urine is detected by the urine sensor so that the prediction parameters are repeatedly refined. Each time the adjustment process is carried out; the new prediction parameters are stored in the memory 153b of the microcontroller 153 for use in predicting the time of the next release of urine. The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]
Roe teaches a monitoring method of the bladder for urinary incontinence to identify thresholds of occurrence of continence training based on the volume fullness of the bladder. Fig. 2 in Roe depicts objective measurements to indicate the physical state of the bladder volume [0018], see reproduced figure below. 

    PNG
    media_image1.png
    382
    521
    media_image1.png
    Greyscale

Since Mani provides a continuous monitoring system, comprehensive bladder volume information will allow multi-threshold computation to be obtained and adjusted over time, accounting for the patient’s present functional state. The alarm system units in both Mani and Roe can receive the indication signals either hardwire or wirelessly (Mani, [0039] and [0052] and Roe, [0052]), thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mani to setup appropriate bladder data and bladder status alarm thresholds based on the system provided information. This would provide a system that is, “…self-adapting to the typical behavior pattern of the bladder filling function of the individual patient. (Roe [0061]). 
Regarding Claim 27, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, further comprising repeating (v) to (x) to further refine the status-mapping data to increase the accuracy of correlations between bladder data and bladder status, is substantially similar in scope with corresponding limitations recited in Claim 26 and is therefore, rejected under the same rationale.
Regarding Claim 32, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: wherein the or each of the one or more ultrasound transducers associated with the bladder monitor, wherein the ultrasound transducers are non-imaging (“The sensing unit 110 comprises at least one transducer 120 for estimating the state of fullness of the bladder using ultrasound. For example, as shown in FIG. 3, the sensing unit 110 may comprise an array of ultrasound transducer elements 120.” [0033]; “Referring to FIG. 4, the control unit 150 comprises electronic driving circuitry 151 and receiving circuitry 152 connected to apply and receive electrical signals at each crystal 120 via a pair of electrodes.” [0037]);
Regarding Claim 33, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the or each of the one or more ultrasound transducers associated with the bladder monitor, wherein the ultrasound transducers are non-imaging, is substantially similar in scope with corresponding limitations recited in Claim 32 and is therefore, rejected under the same rationale.
Regarding Claim 34, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: wherein the method further comprises the computer system training itself, using voiding events, to specify a new alarm threshold value customized or tuned to the particular patient’s bladder liquid volume trigger point, which stretches the threshold value to the point of voiding (“Using the data collected from the detected voltage signals in the piezoelectric crystals 120, the control unit 150 is configured to predict the time at which urine will next be released from the bladder. More specifically, the control unit 150 is configured to predict the time of the next release of urine on the basis of the collected bladder fullness data and one or more prediction parameters stored in the memory 153b of the microcontroller 153. The prediction parameters are initially preloaded into the memory 153b and may include, for example, threshold values indicative of an imminent release of urine such as a threshold bladder volume or a threshold time difference. In one implementation, an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153.” [0050];” The sensing unit 110 also comprises a urine sensor 190 to detect an actual release of urine from the bladder. For example, the urine sensor 190 may comprise a flexible strip of material 191 having one or more electrically conductive elements 192 extending between opposite ends of the strip 191.” [0054];” When a release of urine is detected by the urine sensor 190, data regarding the urine release is recorded by the control unit 150. The stored data includes the time at which the urine was detected by the urine sensor 190, and may include other data such as estimates of the volume of released urine and the duration of the release… The data regarding the actual urine release is used to adjust the prediction parameters used to predict releases of urine and thereby improve the accuracy of future predicted urine release times. This feedback mechanism allows the sensing apparatus 100 to self-calibrate to the individual bladder characteristics of the user and, as such, increases the reliability of the sensing apparatus 100...the control unit 150 is configured to compare the actual urine release time detected by the urine sensor 190 with the predicted urine release time output by the microcontroller 153. The difference between the predicted urine release time and the actual detected urine release time is used to adjust the prediction parameters in order to increase the accuracy of future predictions. This adjustment can occur each time urine is detected by the urine sensor so that the prediction parameters are repeatedly refined. Each time the adjustment process is carried out; the new prediction parameters are stored in the memory 153b of the microcontroller 153 for use in predicting the time of the next release of urine.” [0055-0057]).
Regarding Claim 35, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, trains itself, using voiding events, to specify a new alarm threshold value customized or tuned to the particular patient’s bladder liquid volume trigger point, which stretches the threshold value to the point of voiding, is substantially similar in scope with corresponding limitations recited in Claim 34 and is therefore, rejected under the same rationale.
Regarding Claim 42, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: wherein the bladder-related event data comprises a timing of a bladder voiding event, wherein said bladder voiding event is voluntary (“To increase the rate at which the prediction parameters are optimized for a particular user, the above-described adjustment of the prediction parameters can initially occur in a training mode of the apparatus 100 in which the alarm unit 180 does not output alarms warning of imminent releases urine. The training mode may be activated for a specified period of, for example, one day or one week of consistent use of the sensing apparatus 100. Once the sensing apparatus 100 has sufficiently self-calibrated to the user, the sensing apparatus 100 can be manually switched to a use mode, in which the alarm signals are activated. Alternatively, the sensing apparatus 100 may be configured to switch from the training mode to the use mode automatically after a predetermined number or urine releases have been detected and used to adapt the prediction parameters.” [0061]).
Regarding Claim 43, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the bladder-related event data comprises a timing of a bladder voiding event, wherein said bladder voiding event is voluntary, is substantially similar in scope with corresponding limitations recited in Claim 42 and is therefore, rejected under the same rationale.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mani, Companion and Roe as applied to Claim 1 above, and further in view of Hall et. al. (U.S. 20160000378, EFD May 2, 2015)(hereinafter, “Hall”).
Regarding Claim 6, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]
Mani does not explicitly state: wherein the status-mapping data comprises generic status-mapping data tailored to a particular person's attributes, wherein the particular person’s attributes include at least the person’s body-mass.
Hall in the field of health monitoring systems for evaluation and monitoring of analytes in urine teaches a health monitoring system that collects data specific to the users (i.e. patients) that includes age, body-mass index, blood glucose, gender, etc. that are relevant factors to their health or disease states [0056].  
Therefore, it would be obvious to one of ordinary skill in the art before the effective to modify Mani to incorporate generic status-mapping data tailored to a particular person's attributes, the attributes suitably including at least the person's age, gender, and body-mass as taught in Hall to track data corresponding to the users of from a discrete sub-population group and determine statistically significant deviations (Hall, [0056]). 

Claims 9 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, Companion and Roe and further in view of Aharonov et. al. (U.S. 20120064520, March 15, 2012)(hereinafter, “Aharonov”).
Regarding Claim 9, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
With regards to the limitations, wherein producing and/or refining status-mapping data based on any correlations between bladder data and bladder status comprises: i) generating training sets from the correlated bladder data and bladder status; ii) generating and training one or more bladder status classifiers with the training sets; and iii) incorporating the one or more trained classifiers as status-mapping data, Mani further teaches: “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049]; “…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050].)
Mani is silent with regards to the specific steps of producing training sets based on the stored prediction parameters for the fuzzy logic or neural network classifier. 
Aharonov in the machine learning model based approaches for classification is known and well within the skill of the ordinary artisan, as shown in ,“Classification” as used herein refers to a procedure and/or algorithm in which individual items are placed into groups or classes based on quantitative information on one or more characteristics inherent in the items (referred to as traits, variables, characters, features, etc) and based on a statistical model and/or a training set of previously labeled items.” [0055], and therefore the claim limitations are met.
Regarding Claim 30, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]
Mani does not explicitly state: wherein the status-mapping data comprises generic status-mapping data tailored to a particular person's attributes, the attributes suitably including at least the person's age, gender, and body mass index (BMI).
Hall in the field of health monitoring systems for evaluation and monitoring of analytes in urine teaches a health monitoring system that collects data specific to the users (i.e. patients) that includes age, body-mass index, blood glucose, gender, etc. that are relevant factors to their health or disease states [0056].  
Therefore, it would be obvious to one of ordinary skill in the art before the effective to modify Mani to incorporate generic status-mapping data tailored to a particular person's attributes, the attributes suitably including at least the person's age, gender, and body-mass as taught in Hall to track data corresponding to the users of from a discrete sub-population group and determine statistically significant deviations (Hall, [0056]). 
Regarding Claim 31, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the status-mapping data comprises generic status-mapping data tailored to a particular person's attributes, the attributes suitably including at least the person's age, gender, and body mass index (BMI), is substantially similar in scope with corresponding limitations recited in Claim 30 and is therefore, rejected under the same rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Companion, Roe, Gerber et. al. (20080300449, December 4, 2008)(hereinafter, “Gerber”) and Shoham (20130079621, March 28, 2013)(hereinafter, “Shoham”).
Regarding Claim 12, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
With regards to limitations: wherein the or each of the one or more ultrasound transducers is configured to transmit pulsed ultrasound waves of a frequency between 2 and 5 MHz with a pulse width between 50ns and 5us at a pulse repetition frequency (PRF) between 10 Hz and 2 KHz where the power of each ultrasound pulse or the total power used by all transducers is between 0.01 and 3 W/cm2, and to detect attenuation signals echoed at a range of between 1 and 20 cm from the transducer, Mani does not explicitly state the ultrasound transducer specifics.
Gerber in the field of ultrasound systems and methods for incontinence teaches: “An exemplary range of electrical stimulation parameters likely to be effective in treating urinary incontinence or fecal incontinence, e.g., when applied to a sacral (e.g., S3 sacral nerve) or pudendal nerves, are as follows: 1. Frequency: between approximately 0.5 Hertz (Hz) and approximately 500 Hz, such as between approximately 5 Hz and approximately 250 Hz or such as between approximately 10 Hz and approximately 50 Hz. 2. Amplitude: between approximately 0.1 volts and approximately 50 volts, such as between approximately 0.5 volts and approximately 20 volts or between approximately 1 volt and approximately 10 volts. The amplitude may be representative of a biological load between 10 ohms and approximately 10,000 ohms. 3. Pulse Width: between approximately 10 microseconds and approximately 5000 microseconds, such as between approximately 100 microseconds and approximately 1000 microseconds or between approximately 180 microseconds and 450 approximately microseconds.” [0027-0030]. Examiner notes, the ranges provided would be within those of the claim limitations for ultrasound frequency, pulse width and pulse repetition frequency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Mani the or each of the one or more ultrasound transducers is configured to transmit pulsed ultrasound waves of a frequency between 2 and 5 MHz with a pulse width between 50ns and 5us at a pulse repetition frequency (PRF) between 10 Hz and 2 KHz as taught in Gerber for likely effective stimulation parameters in treating urinary incontinence (Gerber, [0027]).
Gerber is silent with regards to the total power and echo distance range from the transducer. 
Shoham in the field of ultrasound systems and methods teaches frequency and power ranges from 1-80 W/cm2 [0076] and mathematical formulas for computing deliverable intensity based on distance from the transducer array [0102].
The parameters of total power and echo distance are considered to be matters of design choice as shown in the literature, specifically Gerber in addition to Shoham, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Furthermore, it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions yielding predictable results.  

Claims 13, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Companion, Roe McMorrow et. al. (WO2008144449, November 27,2008)(hereinafter, “McMorrow”).
Regarding Claim 13, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049]; “…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050]. Examiner notes, neural nets and fuzzy logic are classifiers. 
Mani does not explicitly state: wherein the bladder data comprises echoed ultrasound attenuation signals and echoed ultrasound harmonic signals, and the status-mapping data comprises one or more classifiers that generate bladder statuses utilising both the echoed ultrasound attenuation signals and the echoed ultrasound harmonic signals, or respective information derived therefrom.
McMorrow in the field of ultrasound systems and methods for bladder detection teaches an ultrasound system that detects and measures employing ultrasound and harmonics of ultrasound frequencies analysis. A neural network algorithm that employs artificial intelligence to echogenic signals is used to return first and second echo wavelength harmonics, “arise from differential and non-linear wavelength distortion and attenuation experienced by transiting ultrasound energy returning from a targeted region-of-interest (ROI). Using the harmonic ratios with the sub-aperture algorithm provides diagnostically useful information of the media though which ultrasound passes. [0059-0060]. Examiner notes, neural network algorithms are classifiers, to meet the claim limitation.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data in Mani to comprise echoed ultrasound attenuation signals and echoed ultrasound harmonic signals and to comprise one or more classifiers one or more classifiers that generate bladder statuses utilising both the echoed ultrasound attenuation signals and the echoed ultrasound harmonic signals, or respective information derived therefrom as taught in McMorrow to acquire organ size information and minimize data modeling errors (McMorrow, [0060]).
Regarding Claim 17, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049]; “…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050]. Examiner notes, neural nets and fuzzy logic are classifiers. 
Mani does not explicitly state: wherein the bladder status is correlated with real-time bladder data by operating upon the bladder data with two or more classifiers of the status-mapping data, each of which generate a distinct bladder status opinion, all of which bladder status opinions are aggregated to produce the bladder status.
McMorrow in the field of ultrasound systems and methods for bladder detection teaches an ultrasound system that detects and measures employing ultrasound and harmonics of ultrasound frequencies analysis. A neural network algorithm that employs artificial intelligence to echogenic signals is used to return first and second echo wavelength harmonics, “arise from differential and non-linear wavelength distortion and attenuation experienced by transiting ultrasound energy returning from a targeted region-of-interest (ROI). Using the harmonic ratios with the sub-aperture algorithm provides diagnostically useful information of the media though which ultrasound passes. [0059-0060]. Examiner notes, neural network algorithms are classifiers, to meet the claim limitation.
Since Mani has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the classifier from McMorrow into Mani to correlate the data with two or more classifiers to perform the intended usage of generating the bladder status opinion as taught in Mani. This would to also allow acquiring of organ size information and minimize data modeling errors (McMorrow, [0060]).
   Regarding Claim 25, the combination of references Mani, Companion, Roe and McMorrow substantially teach the claim limitations as noted above.
Mani further teaches: “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049]; “…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050]
Mani does not explicitly state: wherein the status-mapping data comprises one or more classifiers that generate bladder statuses utilizing the second harmonic of the echoed ultrasound harmonic signals, or respective information derived therefrom.
McMorrow in the field of ultrasound systems and methods for bladder detection teaches an ultrasound system that detects and measures employing ultrasound and harmonics of ultrasound frequencies analysis. A neural network algorithm that employs artificial intelligence to echogenic signals is used to return first and second echo wavelength harmonics, “arise from differential and non-linear wavelength distortion and attenuation experienced by transiting ultrasound energy returning from a targeted region-of-interest (ROI). Using the harmonic ratios with the sub-aperture algorithm provides diagnostically useful information of the media though which ultrasound passes. [0059-0060]. Examiner notes, neural network algorithms are classifiers, to meet the claim limitation.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mani to include one or more classifiers that generate bladder statuses utilizing the second harmonic of the echoed ultrasound harmonic signals, or respective information derived therefrom as taught in McMorrow to acquire organ size information and minimize data modeling errors (McMorrow, [0060]).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, Companion and Roe, and further in view of Hall and Miller (“Is Your BMI a lie? Formula that calculates healthy weight is flawed, says Oxford professor.” New York Daily News, 2013)(Hereinafter, “Miller”).
Regarding Claim 28, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches: “The repeated adjustment of the prediction parameters results in a statistical model of predictive accuracy being built in the memory 153b of the microcontroller 153. Therefore, generalized prediction parameters, for example based on bladder statistics for the average person, which were initially preloaded into the sensing unit 110 by the manufacturer are continuously updated and refined to improve the prediction of urine release times for a regular user of the sensing apparatus 100.” [0057]
Mani does not explicitly state: wherein the status-mapping data comprises generic status-mapping data tailored to a particular person's attributes, wherein the particular person’s attributes include at least the person’s body-mass (BMI), wherein BMI is calculable via the equation: BMI = 1.3x(weight(kg)/height(m)^(2.5)).
Hall in the field of health monitoring systems for evaluation and monitoring of analytes in urine teaches a health monitoring system that collects data specific to the users (i.e. patients) that includes age, body-mass index, blood glucose, gender, etc. that are relevant factors to their health or disease states [0056].  
Hall is silent with regards to the specific BMI formula.
Miller is a news article that provides the teachings of BMI equation recited in the claim and discussion by Oxford professor, Nick Trefethen.
Therefore, it would be obvious to one of ordinary skill in the art before the effective to modify Mani to incorporate generic status-mapping data tailored to a particular person's attributes, the attributes suitably including at least the person's body-mass (BMI), wherein BMI is calculable via the equation: BMI = 1.3x(weight(kg)/height(m)^(2.5)) as taught in the combination of Hall and Miller to track data corresponding to the users from a discrete sub-population group and determine statistically significant deviations (Hall, [0056]). 
Regarding Claim 29, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the status-mapping data comprises generic status-mapping data tailored to a particular person's attributes, wherein the particular person’s attributes include at least the person’s body-mass (BMI), wherein BMI is calculable via the equation: BMI = 1.3x(weight(kg)/height(m)^(2.5)), is substantially similar in scope with corresponding limitations recited in Claim 28 and is therefore, rejected under the same rationale.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mani Companion and Roe and further in view of De Bruin et. al. (U.S. 20110119212, May 19, 2011)(hereinafter, “De Bruin”).
Regarding Claim 36, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
With regards to the limitations, wherein the status mapping data comprises a support vector machine (SVM) classifier produced by sequential minimal optimization (SMO), a grid search classifier, a linear regression classifier and an ensemble bagging classifier, Mani further teaches: “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049]; “…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050].)
Mani is silent with regards to the specific classifiers being a support vector machine (SVM) classifier produced by sequential minimal optimization (SMO), a grid search classifier, a linear regression classifier and an ensemble bagging classifier. 
De Bruin in the in the medical systems for predicting patient’s response teaches: “The classification/prediction/estimation and decision/inference techniques and models employed are derived from the computational signal/information processing and machine learning and inference methods and procedures which include, but are not limited to, parameter and model estimation methods, Bayesian learning and decision techniques, methods based on Bayesian estimation principles, kernel-based learning and classification methods, regularized prediction and regression methods, support vector regression and classification machines, dynamic decision-making methods, hidden Markov modeling methods, rule-based and fuzzy-learning techniques, fuzzy decision and estimation networks, structural, systematic, multi-level and hierarchical learning and inference methods, artificial neural networks, artificial intelligence, methods based on information theory, reinforcement learning, transductive learning and induction methods, and combinations and extensions thereof.” [0107]; “The best value for the regularization parameter can be found using a simple grid search, and cross-validation, for example.” [0150]; “One method to solve the above optimization problem, is to use the Platt's ` sequential minimal optimization` ( SMO) method which decomposes the main problem into subproblems of size 2, and then solves for the two z.sub.i analytically. So, in the SMO method, the whole problem is solved analytically without using numerical convex optimization routines.” [0161].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the classification of the status mapping data in Mani to comprise a support vector machine (SVM) classifier produced by sequential minimal optimization (SMO), a grid search classifier, a linear regression classifier and an ensemble bagging classifier as taught in De Bruin to build models “…based on defining non-linear discrimination boundaries between feature data values of different types in high-dimensional feature-space.” And based on the “…statistical models, the optimality criteria includes one of the followings or their combination: minimizing the probability of modeling error, minimizing the probability of modeling cost, maximizing the likelihood, minimizing the modeling complexity as well as minimizing the modeling error.” (De Bruin, [0033]).
Regarding Claim 37, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the status mapping data comprises a support vector machine (SVM) classifier produced by sequential minimal optimization (SMO), a grid search classifier, a linear regression classifier and an ensemble bagging classifier, is substantially similar in scope with corresponding limitations recited in Claim 36 and is therefore, rejected under the same rationale.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mani Companion and Roe and further in view of Grunwald et. al (U.S. 20030013959, January 16,2003)(Hereinafter, “Grunwald”).
Regarding Claims 38 and 40, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Mani further teaches with regards to record the timing of one or more specific events:  “Ultrasound signals reflected from the bladder walls are detected by the receiving circuitry 152 and data indicating the state of fullness of the bladder is recorded together with a timestamp indicating the time at which the recording was taken. The data can include the distance between the front and rear bladder walls detected at each of the crystals 120 (or a time difference representing the distance, as described above), an estimate of absolute volume for the bladder and the increase/decrease in the estimated volume of the bladder since the time of the last estimate.” [0049]; “…an algorithm configured to predict the time of the next release of urine using the bladder fullness data (e.g. by directly inputting the voltage signals detected by the receiving circuitry 152) and the prediction parameters is stored in the memory 153b of the microcontroller 153. The algorithm can be model based or, for example, can be based on neural nets or fuzzy logic. The algorithm is preferably implemented as a computer program which, when executed by the processing unit 153a of the microcontroller 153, causes the processing unit 153a to output a prediction as to when urine will next be released. The predicted urine release time can be stored in the memory 153b of the microcontroller 153 and adjusted each time another set of data indicating the state of fullness of the bladder is collected.” [0050].
Mani does not teach: wherein the event data collection facility comprises a user-interface such that the bladder event data is collected through manual input via the user interface; 
Mani is silent with regards to one or more event buttons or triggers being operable on the bladder monitor comprises to record the timing of one or more specific events.
Grunwald in the field of interactive graphical user interface in an ultrasound system that encompasses various aspects including probe state and operational modes, teaches: “…the automatic file download or creation may occur upon an entry to the other system, a determination that an ultrasound scan should be performed, and/or the next time after the entry that the ultrasound system 100 is connected to the other system. The user could determine when and how frequently the other system is checked for new patients.} [0099]; “GUI 208 provides for several buttons 2016 accessible with the thumb 2026 of hand 2022 holding display and control unit 2006. Although FIG. 21 illustrates hand 2022 as a left hand and hand 2024 as a right hand either hand could be used for hand 2022 and hand 2024. In other words, buttons 2016 may be used by and/or made to be accessible to any finger of either or both hands. The number and functions of the buttons indicated in this embodiment are for exemplification purposes and do not constitute a limitation of the invention… Some of buttons 2016 have fixed functionality (hard buttons); i.e., buttons 2016 with fixed functionality always activate the same system function independent of the operation mode. For example, start/stop toggle 2102 (e.g., freeze/unfreeze) may have a fixed function. Other of buttons, such as buttons 2016, may be used to position a cursor on the GUI 208 in the up, down, left, and right directions, such as direction arrows 2118, 2120, 2122, and/or 2124. Select or enter button 2114 may be used to activate the object the cursor points to or to perform a certain system function in accordance to the cursor's position. At least one button, such as back/escape button 2104, may automatically or manually perform a functionality switch. Automatic functionality switches may depend system 100's state (e.g., the present” [0233-0234];‘“FIG. 27 is an example of a new patient view 2700 of the GUI 208 for entering information for a new patient having tabbed panel 2306 with imaging mode tab 2310, patient information tab 2312, user defined presets tab 2314, and Tools tab 2316, similar to FIG. 23. New patient view 2700 also has patient information panel 2702 and patient information area 2734. Patient information panel 2702 has new tab 2704, add tab 2706, report tab 2708, archive tab 2710, print tab 2712, and help tab 2714. Patient information area has name box 2716, ID box 2718, birthdate box 2720, gender selection 2722, height box 2724, weight box 2726, operator box 2728, referring physician box 2730, and comment box 2732.” [0269].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mani to include a user interface that collects data through manual input via the user-interface and comprises buttons or triggers for performing specific events as taught in Grunwald to allow information associated with the patient to be displayed or utilize saved system parameters associated with the patient information profile to be used as default or update the information displayed based on the current testing (Grunwald, [0098]) to “…minimize the time for setting up and configuring…” (Grunwald, [0255]).
Regarding Claims 39 and 41, the combination of references Mani, Companion and Roe substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the event data collection facility comprises a user-interface such that the bladder event data is collected through manual input via the user interface; wherein the bladder monitor comprises one or more event buttons or triggers which are operable to record the timing of one or more specific events, are substantially similar in scope with corresponding limitations recited in Claims 38 and 40 and are therefore, rejected under the same rationale.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are more narrowly interpreted in the Remarks then provided in the recited claim(s).
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793